DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 10, 12, 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4-0463092 (herein after (Takashi et al.). 
	Takashi et al. discloses an image processing apparatus that generates a display image to be displayed in a display system including a display area (1a, 1b, 1c), comprising:
an obtaining unit (12) configured to obtain one input image acquired through shooting by one image capturing apparatus (wide angle camera (24)); and
a generating unit (16, 14)configured to generate the display image (1a,1b,1c)from the input image on the basis of a correspondence between a first projection plane corresponding to the input image and a second projection plane corresponding to the display area.
Correspondence is established between the first input image and the second display image by performed by processing the input image point by point P=(x,y,z) to convert the three-dimensional image into two-dimensional images.
Re claims 10, 12, the display area has a plurality of flat display screen (1a,1b,1c) whit normal intersection points, to display the plurality of two-dimensional images.
Re claim 16-17, the camera renders the input image to the display images on the basis of the processed projection transformations with respect to the captured images and the view point of an observer.
Claims 19 and 20 represent the computer processing means and the method of performing the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. in view of Ajito et al. (2005,0271299).
Takashi et al. disclose the invention substantially as claimed but do not specify the use of a flat input plane image and a curved display image corresponding by deforming the flat input image.
	Ajito et al. teach the capture of a flat input image which is geometrically converted to a curved display image wherein the captured position and the observing position coincide.
It would have been obvious to one skilled in the art to modify the method performed by Takashi et al. to convert flat captured images and transform them to curved display images as taught by Ajito et al. in order to obtain display images for use with curved viewed images.
Allowable Subject Matter
Claims 2-8, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd